            Case 2:17-cv-03191-CDJ Document 21 Filed 07/16/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MYRON WATSON                                            :
         Petitioner,

                 v.                                     :
                                                                       CIVIL ACTION
THERESA DELBALSO; THE DISTRICT                                         NO. 17-3191
ATTORNEY OF THE COUNTY OF                               :
DELAWARE; and, THE ATTORNEY
GENERAL OF THE STATE OF
PENNSYLVANIA                                            :
          Respondents.

                                                        :
                                            MEMORANDUM

Jones, II J.                                                                       July 16, 2020

I.        Introduction

          Petitioner filed the instant pro se habeas petition pursuant to 28 U.S.C. § 2254,

challenging his August 31, 2005 conviction in the Delaware County Court of Common Pleas on

charges of Kidnapping, Criminal Conspiracy, and Terroristic Threats. In support of same,

Petitioner’s arguments may be summarized as follows: the trial court erred regarding various

evidentiary rulings; trial and appellate counsel were ineffective; his sentence was illegally

enhanced; and, he is entitled to a new trial due to newly discovered evidence. Upon referral

from this Court, United States Magistrate Judge Marilyn Heffley prepared a Report and

Recommendation, recommending denial of Petitioner’s request for habeas relief. Petitioner filed

objections to the R&R and Respondents filed an Answer thereto, rendering the matter ripe for

review.




                                                   1
          Case 2:17-cv-03191-CDJ Document 21 Filed 07/16/20 Page 2 of 3




II.    Standard of Review

       When objections are filed to the Report and Recommendation (“R&R”) of a Magistrate

Judge, the district court must conduct a de novo review of those portions of the R&R to which

objections are made. 28 U.S.C. §636(b)(1). Although courts must give liberal construction to pro

se habeas petitions, “[o]bjections which merely rehash an argument presented to and considered

by a magistrate judge are not entitled to de novo review.” Gray v. Delbiaso, No. 14-4902, 2017

U.S. Dist. LEXIS 101835, at *11 (E.D. Pa. June 30, 2017). “Where objections do not respond to

the Magistrate’s recommendation, but rather restate conclusory statements from the original

petition, the objections should be overruled.” Prout v. Giroux, No. 14-3816, 2016 U.S. Dist.

LEXIS 57085, at *30 (E.D. Pa. Apr. 29, 2016); see also Guzman v. Rozum, No. 13-7083, 2017

U.S. Dist. LEXIS 55661, at *22 (E.D. Pa. Apr. 12, 2017) (“[F]ederal district courts are not

required to engage in de novo review of objections to a Magistrate’s R&R that lack specificity.”);

Luckett v. Folino, No. 1:09-CV-0378, 2010 U.S. Dist. LEXIS 100018, at *2 (M.D. Pa. 2010)

(denying objections to R&R because “[e]ach of these objections seeks to re-litigate issues

already considered and rejected by [the] Magistrate Judge[.]”)

II.    Discussion

       Petitioner herein raises five objections to the magistrate’s rulings on all but two of the

issues initially presented in his habeas petition. (Objs. ¶¶ A-E.) Upon review of Petitioner’s

objections, this Court finds same to be unresponsive to the R&R issued by Judge Heffley.

Petitioner provides no basis for his objections, but instead, reiterates the same issues presented in

his habeas petition. Although Petitioner takes objection to the magistrate’s ruling on these

issues, he fails to explain why he believes Judge Heffley is wrong or how Judge Heffley

misapplied the law. As such, Petitioner’s Objections are not entitled to de novo review. Gray,



                                                  2
          Case 2:17-cv-03191-CDJ Document 21 Filed 07/16/20 Page 3 of 3




2017 U.S. Dist. LEXIS 101835, at *11 (“Objections which merely rehash an argument presented

to and considered by a magistrate judge are not entitled to de novo review.”); see also Cherry v.

Wynder, No. 05-2560, 2007 U.S. Dist. LEXIS 21728, at *22, 27 (E.D. Pa. Mar. 26, 2007)

(overruling objections to a R&R when they did not respond to the recommendations, but instead

merely repeated assertions made in the habeas petition).

       In view of the foregoing, none of Petitioner’s objections are entitled to de novo review.

Instead, this Court must review the R&R for clear error. See Crist v. Kane, No. 3:14-CV-01412,

2016 U.S. Dist. LEXIS 131107, at *4 (M.D. Pa. Sept. 26, 2016) (“[T]he Court reviews the

portions of the Report & Recommendation to which the petitioner objects specifically de novo.

The remainder of the Report & Recommendation, and any portion the petitioner objects to

generally, is reviewed for clear error.”). Having done so and finding no clear error in this case,

the R&R shall be approved and adopted.

IV.    Conclusion

       For the reasons set forth herein above, Petitioner’s objections to the Honorable Marilyn

Heffley’s Report and Recommendation shall be overruled and the Report and Recommendation

shall be adopted and approved.

       An appropriate Order follows.


                                                                     BY THE COURT:



                                                                     /s/ C. Darnell Jones, II J.




                                                 3
